Title: To Thomas Jefferson from Albert Gallatin, 24 January 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              24 Jan. 1803
            
          
          It appears to me that a compliance with this request would amount to a fraud on the Govt. of that country to which the vessel was bound. If a Collector of Natchez is permitted to clear a vessel lying at N. Orleans as if she was sailing from Natchez, he may with equal propriety clear for London a vessel lying at Havannah giving her papers as if she had sailed from the american territory. Will the President be pleased to communicate his opinion.
          
            A. G.
          
        